07/13/2021



                                                                           Case Number: DA 21-0284




    IN THE SUPREME COURT OF THE STATE OF MONTANA

                             NO. DA 21-0284




BRIDGET J. KELLY,
            Appellee\Petitioner,
      vs.
                                     ORDER GRANTING MOTION
                                    FOR EXTENSION OF TIME TO
JOSEPH S. CAMP III,
                                      RESPOND TO MOTION TO
                                            DISMISS
            Appellant/Respondent.


     BASED UPON the Appellant’s July 13, 2021 Unopposed Motion

for Extension of Time to Respond to Motion to Dismiss, and good

cause appearing therefore,

     IT IS HEREBY ORDERED that the deadline for the Appellant to

respond to the Appellee’s June 30, 2021 Motion to Dismiss is extended

to July 23, 2021.



c. P. Mars Scott, Kevin Brown


ORDER GRANTING MOTION FOR EXTENSION OF TIME TO RESPOND         PAGE 1 OF 1
                                                                Electronically signed by:
TO MOTION TO DISMISS                                                  Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                      July 13 2021